PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/358,816
Filing Date: 22 Nov 2016
Appellant(s): Vegliante, Paul



__________________
Michael Friscia
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 May 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07 January 2021 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims.

	Claims 2,3,5,6,8,10,12,14,19,20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al.(2004/0237746) or Turvey et al.(2005/0005755) in view of Furukawa (JP 2001-31077) and Kawaguchi (JP10-86937).
	Before delving into the rejection, Examiner would like to summarize Appellant’s invention.  There are two main features, both of which are known.
	Feature A – cutter rail recessed in a corner notch, best taught in Schultz’s figure 13 and Turvey’s figure 2c.  Benefits are that the cutter is protected, and it also facilitates box stacking, as there is no cutter projecting therefrom.
	Feature B – a material egress opening that spans both top horizontal surface and side vertical surface, best taught by Furukawa and Kawaguchi.  Benefits include improved grasping of material, and better lines of sight on the material in the container.
	The question facing the office is whether or not it is obvious to combine these two features, and Examiner has determined that the teachings exist, within the prior art, to make this combination, as set forth below.
Schultz shows a plastic wrap container with 4 sides, a recess and a cutter in the recess as best seen in the embodiment of figure 13). The cutter is attached to the 
Similarly, Turvey shows a plastic wrap container with 4 sides, a recess and a cutter in the recess (as best seen in the embodiment of figure 2c). The cutter is attached to the recess’s horizontal section and is spaced from the recess’s vertical section, which in turn is spaced from the front wall.  Note the cutter is contiguous with the front wall and has a width that is less than the width of the recess, and thus is spaced from the vertical wall in figure 2c.
Both Schultz and Turvey egress the plastic wrap via a flap in the top part of the container, instead of via a slot opening that spans both the top horizontal wall and the first vertical wall.
Examiner notes that it is well known for dispensers, such as this, to have an opening that spans both the top wall and an adjacent vertical wall.  The purpose of such an opening is to gain the ability to grasp the internal contents of the container, with one finger going in the vertical wall, and another finger going in the top wall to create a pincer movement, and also to be able to visually see the material roll from multiple angles.  Examples of this are set forth in Furukawa (figure 2, paragraph 0013) and Kawaguchi (all figures).  Note: paragraph 0013 of Furukawa, which states “an elongated hole 5 having a size enough to be able to draw out the oil removing paper 3 and to see a winding state of the oil removing paper 3 is formed.”  
It would have been obvious to one of ordinary skill to have modified Schultz or Turvey by making their container have the opening span both the top wall and the vertical recess wall, as is suggested by the prior art, in order to be able to grasp the 
The opening would be the width of the material to be dispensed, as taught by all four references, notably Kawaguchi (see perforations in figures 1-11) and Furukawa (figure 2).  With this modification, the recitation of “sized to be greater than the width of the roll of plastic wrap” is met.
In regard to the recitations that the opening is a perforated section, note that this is taught by Kawaguchi (figure 1,6).  It would have been obvious to one of ordinary skill in the art to have made Schultz’s or Turvey’s opening be perforated, as taught by Kawaguchi, for several reasons.  Firstly, during manufacturing, perforating has an advantage over hole-cutting, in that there is no waste material to deal with.  Secondly, keeping the entire material perforatedly attached helps protect the roll material therein during transport, and improves the structural rigidity of the box during shipping, and yet is easy for the end-user to remove.
As for claim 3, the fold lines are intrinsic in folded-box containers of the type shown by Schultz and Turvey.
In regard to claims 5-6 and 10, the right angles can be seen in figure 13 of Schultz and figure 2c of Turvey.
With respect to claim 8, figure 13 of Schultz and figure 2c of Turvey show the cutter is recessed.
As for claims 12 and 14, the side walls can be seen in figure 13 of Schultz and figure 2c of Turvey, to enclose the plastic wrap.
As for claims 19,20 and 24, see the analysis for claim 1 above.

(2) Response to Argument
Spanning pages 9 and 10 of the arguments, Appellant argues that Furukawa and Kawaguchi teach placing the opening at the intersection of the top wall and the front wall, not the top wall and the recessed vertical surface.
However, the test of obviousness is not bodily incorporation of one device into another, but instead the test is what solutions are suggested to one of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Furukawa and Kawaguchi suggest having an opening that spans the top horizontal surface and a front vertical surface, with the motivations to do so set forth above.  When applying this teaching to Schultz or Turvey, one obviously cannot do exactly the same thing, since the top horizontal wall never meets the front vertical wall.  Schultz and Turvey have existing openings on their top horizontal walls.  To apply the teachings of Furukawa and Kawaguchi, it is obvious that an opening would be placed on the top wall and the nearest vertical wall, which in the case of Schultz or Turvey, would be the recessed vertical wall.   This modification would not, in any way, disrupt the path of the material-to-be-cut to the cutting tool.  The results are highly predictable.
In the first full paragraph of page 10, Appellant argues that making this modification to Schultz or Turvey would require “substantial design changes” involving removing the flap egress.  Appellant has provided no details on why the flap egress would need to be removed, nor why this simple adding of an opening would be beyond the skills of one ordinary in the art.

In the paragraph spanning pages 10 and 11, Appellant argues that plastic wrap, such as found in Schultz or Turvey, requires two separate finger pinches, one on each side, to draw out the plastic wrap.  Examiner agrees this is optimal, and also notes that the box-wide openings of Schultz, Turvey, Furukawa and Kawaguchi all permit this two separate finger pinches to occur.  It is not clear why Appellant is noting that a one-handed pull is insufficient.  None of the references suggest limiting yourself to just one hand.  Appellant himself admits it is “typical” to grasp plastic wrap with two hands.  This can be done both before and after the modification to Schultz or Turvey.  Furthermore, such questions are not germane to apparatus claims, and the one method claim (claim 20) does not mention using two hands.  The board need not consider this, but Page (9,376,280, concurrently made of record) shows this unclaimed two-hand pull-out from a container having a dispensing opening that spans both the top wall and vertical wall (see figure 8).
Near the top of page 11, Appellant further argues that dispensing containers such as Schultz and Turvey maintain the leading edge of the plastic sheet outside the box, and thus do not need the two-faced opening to grasp the sheet.  Nonetheless, we have all experienced the situation where the material has inadvertently rolled back into the container, which is a situation that the proposed modification could help with, for both retrieval and visual reasons.  Note: paragraph 0013 of Furukawa, which states “an elongated hole 5 having a size enough to be able to draw out the oil removing paper 3 and to see a winding state of the oil removing paper 3 is formed.”  This large opening would also help with the initial withdraw of the plastic wrap.
In the middle paragraph of page 11, Appellant argues that in Furukawa, “The opening does not extend, in both the top wall and the vertical wall, a greater width than plastic wrap, or the contents”.  It is not understood why Appellant makes this argument.  As seen in the marked figure below, the opening is clearly wider than the sheet material. 

    PNG
    media_image2.png
    489
    430
    media_image2.png
    Greyscale

In the bottom paragraph of page 11, Appellant argues that Kawaguchi’s undulating perforation line would not be compatible with Schultz or Turvey.  Again, Examiner notes that the test is not how one device can be bodily incorporated into 
In the last paragraph of the arguments, on the top of page 12, Appellant argues “none of the cited references disclose a slidable cutter assembly attached to the second horizontal surface of the recessed area and spaced away from the first vertical surface, so plastic wrap can be withdrawn from the enclosure through the opening and extended directly over the cutter assembly for cutting”.    Since Schultz and Turvey show all of these features, Examiner assumes that Appellant is keying in on the word “directly”.  Prior to the modification, Schultz and Turvey both have the sheet come out under a flap on top, travel perhaps an inch, and then go over the cutter rail.  However, noting this does not change the fact that Furukawa and Kawaguchi both provide a strong motivation to move the opening to the juncture of the top wall and adjacent vertical wall.  As set forth in MPEP 2144(IV), “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”  In this case, the motivation is the make the roll of sheet material more grasp-able and more visible, as directly onto the cutting rail.  

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KENNETH E PETERSON/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
Conferees:
/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724  

                                                                                                                                                                                                      /MICHAEL J HAYES/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        

In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.